Citation Nr: 0835975	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right eye surgery, to include atrial 
fibrillation with syncope, claimed to have resulted from 
surgery performed at a VA medical facility in August 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Ft. 
Harrison, Montana, RO.

The Board remanded this case in July 2007 for further 
development.  It returns now for appellate consideration. 

The veteran's claim also included diplopia (double vision) as 
a residual of his eye surgery.  Benefits under 38 U.S.C.A. 
§ 1151 were granted in a June 2008 rating decision.  This 
represents a full grant of the benefit sought on appeal and 
the matter of 1151 benefits for diplopia is no longer before 
the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand this case again.

The veteran contends that he has additional disability as a 
result of eye surgery performed in August 2003.  VA treatment 
records dated in August and September 2003 indicate that the 
veteran underwent eye surgery and that there were 
complications.  

While several opinions had been rendered in this case, the 
Board found these opinions to be inadequate on initial review 
of the case.  The Board remanded for two specialist opinions, 
one ophthalmologic and one cardiac, to comment on the 
veteran's diplopia, atrial fibrillation and syncope.  The 
diplopia issue has been favorably resolved, as mentioned in 
the Introduction.  The cardiac opinion was provided in April 
2008.  The opinion states at the outset that the reviewing 
physician is to comment on both the atrial fibrillation and 
syncope.  His opinion, however, only discusses atrial 
fibrillation.  Furthermore, there is no notation that the 
reviewing physician was a cardiac specialist.  Because the 
Board specifically requested that a specialist review this 
case and provide the necessary opinion, the Board cannot 
accept the opinion of record as adequate.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
measures to obtain a VA medical opinion 
from an expert in cardiology.  The claims 
file must be forwarded to the expert for 
their review.  If possible, it is 
preferred that the expert be from a VA 
facility where the veteran has not 
received treatment.  The following 
questions are to be answered:

(a)	Is it at least as likely as not 
that the veteran's atrial fibrillation 
and/or syncope was caused by VA eye 
surgery performed in August 2003; if so, 
was this due to carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA; if not, was the proximate cause of 
the veteran's atrial fibrillation and/or 
syncope an event not reasonably 
foreseeable.

(b)	Is it at least as likely as not 
that the veteran sustained additional 
disability as a result of VA eye surgery 
performed in August 2003; if so, what is 
the additional disability, and, is this 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA; if not, was the proximate cause of 
such additional disability, to include 
disability of the eye, an event not 
reasonably foreseeable.

The examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The proximate cause of the additional 
disability is the action or event that 
directly caused the disability, as 
distinguished from a remote contributing 
cause.  Whether the proximate cause of a 
veteran's additional disability was an 
event not reasonably foreseeable is 
determined based on what a reasonable 
health care provider would have foreseen.  
The event need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment provided.

2. Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


